DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Z-shape” of the cylindrical body and the “Z-shape” of the bundle of heat exchange tubes must be shown or the feature(s) canceled from the claim(s). Note that Fig. 1 only depicts an elongated squiggle shape which is different from the necessary zig-zag configuration of a “Z-shape”. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, line 2, change “located inside,” to -- located inside the cylindrical body, --
In Claim 1, lines 3-4, change “the ends of the heat exchange tubes being fixed in tube sheets with intermediate support grids” to -- the ends of the heat exchange tubes being fixed in tube sheets, wherein intermediate support grids are present that support the heat exchange tubes -- (or equivalent) 
In Claim 1, lines 6-8, change “wherein the cylindrical body is configured to be arranged horizontally and is curved in a Z-shape with a difference in height, and wherein the bundle of heat exchange tubes is also made in a Z-shape, repeating the bend of the cylindrical body” to      -- wherein the cylindrical body is configured to be arranged horizontally and is curved in a Z-shape with a first portion of the Z-shape and a second portion of the Z-shape having a height difference relative to one another, and wherein the bundle of heat exchange tubes is also curved in a Z-shape that matches the Z-shape of the cylindrical body -- (or equivalent)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 2 recites the limitations “the height difference between the curved Z-shaped cylindrical body and the bundle of heat exchange tubes”, “the bending angle of the cylindrical body” and the bending angle of “the bundle of heat exchange tubes”. There is insufficient antecedent basis for each of these limitations in the claim. Note that no such height difference or bending angles have been established within the claim and that multiple height differences and bending angles could be present (especially given the “Z-shape” configuration of the cylindrical body (see Claim 1)). It is thus unclear which height difference and bending angles are being referred to. The metes and bounds of the claim are consequently unclear.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kubintsev et al. (US 2016/0336082 A1) (hereinafter “Kubintsev”) in view of Firth et al. (US 4,836,274) (hereinafter “Firth”) and Blaskowski (US 4,276,928).
	Regarding Claim 1, Kubintsev teaches a reverse steam generator (5) for a lead-cooled fast reactor (3) (see at least Abstract, [0019] and Fig. 1), comprising: 
	a cylindrical body (the “tubular” outer body of element (5)) (see at least [0019] and Fig. 1) with a bundle of heat exchange tubes (“steam generator pipes” - (26)) located inside the cylindrical body (see at least [0020], [0031] and Fig. 1), the ends of the heat exchange tubes being fixed in tube sheets (the dark colored tube sheets shown in Fig. 1 that secure opposite ends of tubes (26) within element (5)); 
	inlet and outlet spherical chambers (the chambers that connect with pipes (8) and (9) respectively as shown in Fig. 1) for supplying liquid metal coolant (“lead coolant” - (10)) (see at least [0019] and Fig. 1); 
	a lower branch pipe for inlet water (“secondary circuit water flows 
into a steam generator through a lower pipe”) (see at least [0020] and Fig. 1); and 
	an upper branch pipe for a steam outlet (“steam is discharged via 
an upper pipe”) (see at least [0020] and Fig. 1).
	Kubintsev fails to explicitly teach that the heat exchange tubes are fixed with intermediate support grids. However, such configuration is known in the art. 
	Firth discloses a relatable steam generator (Fig. 1) that comprises a cylindrical body (10) with a bundle of heat exchange tubes (19) located inside the cylindrical body that are fixed by tube sheets (16, 18) (see at least Col. 3 lines 35-60 and Fig. 1). Firth also teaches of fixing the heat exchange tubes with intermediate support grids (26) to provide extra support to the tubes (20) of the tube bundle (19) (see at least Col. 3 lines 35-60 and Fig. 1). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the steam generator taught by Kubintsev by incorporating intermediate support grids to support the tubes of the tube bundle as taught by Firth. Doing so would have provided extra support to the tubes of the tube bundle thereby enhancing reliability of the steam generator. 
	Furthermore, Kubintsev fails to teach that the cylindrical body is configured to be arranged horizontally and is curved in a Z-shape with a difference in height, wherein the bundle of heat exchange tubes is also made in a Z-shape, repeating the bend of the cylindrical body (Note that the limitation “wherein the bundle of heat exchange tubes is also made in a Z-shape, repeating the bend of the cylindrical body” is being interpreted as the heat exchange tubes have a Z-shaped bend that mirrors, or approximates, the Z-shape of the cylindrical body ).
	Blaskowski discloses a relatable steam generating apparatus (Fig. 1) that comprises a cylindrical body (12) with a heat exchange tube (14) located inside the cylindrical body that mirrors the shape of the cylindrical body (as is shown in Fig. 1). Blaskowski teaches of making the cylindrical body, and the heat exchange tube, have a matching curvilinear shape and that the curvilinear shape may be in the form of a “Z-shape” (see Col. 4 lines 44-48). Blaskowski teaches that it is advantageous to use such a curvilinear shape because “the inner tube is permitted to freely expand or contract at the elbow thereby eliminating any thermal stress within the tube manifold due to the differential expansion between the inner tube and the outer enclosure” (see Col. 2 lines 31-37 and Col. 4 lines 44-48). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the steam generator taught by Kubintsev by making the cylindrical body, and the bundle of heat exchange tubes, have a matching curvilinear shape in the form of a “Z-shape” as taught Blaskowski. Doing so would have provided means for eliminating thermal stress due to differential expansion between the cylindrical body and the bundle of heat exchange tubes. Note that such modification would have necessarily resulted in a horizontal inlet and a horizontal outlet (as a result of the “Z-shape”) and that a horizontal inlet/outlet arrangement constitutes the cylindrical body being “configured to be arranged horizontally” as claimed. Therefore, such modification would have necessarily resulted in the invention as claimed.
	
	Regarding Claim 2, to the extent that Claim 2 is understood in light of the 112(b) rejections set forth this Office Action, Kubintsev, Firth and Blaskowski teach the reverse steam generator for a lead-cooled fast reactor according to Claim 1 (see the rejection for Claim 1) and Blaskowski also teaches that a bending angle of the cylindrical body and the bundle of heat exchange tubes may be 40-45° to horizontal (it may be “45°” - see Col. 4 lines 44-48 of Blaskowski). 
	Kubintsev, Firth and Blaskowski fail to explicitly teach that a height difference between the curved Z-shaped cylindrical body and the bundle of heat exchange tubes is 0.6-0.7 times the diameter of the cylindrical body. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the height difference between the curved Z-shaped cylindrical body and the bundle of heat exchange tubes to be 0.6-0.7 times the diameter of the cylindrical body as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
(“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); See also In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).

In the instant case, the steam generator taught by Kubintsev, Firth and Blaskowski has a height difference between the curved Z-shaped cylindrical body and the bundle of heat exchange tubes (observe the height difference between the cylindrical body (12) and the heat exchange tube (14) in Fig. 1 of Blaskowski which would be in “Z-shaped” configuration in the combined apparatus Kubintsev, Firth and Blaskowski as is presented above in the rejection for Claim 1) - thus the general conditions of the claim are disclosed in the prior art. The magnitude of the height difference is a result effective variable that would have been readily changeable in the steam generator taught by Kubintsev, Firth and Blaskowski. A large height difference would increase steam generating capacity at the expense of footprint and weight and vice versa. One of ordinary skill in the art would have been readily able to adjust this balance depending upon need and application. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have simply adjusted the existing height difference between the curved Z-shaped cylindrical body and the bundle of heat exchange tubes to be 0.6-0.7 times the diameter of the cylindrical body as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Note that such modification would have necessarily resulted in the invention as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steever et al. (US 3,495,556) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        3/17/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762